Citation Nr: 0806035	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1999 to 
October 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
July 2004 rating decision addressed several issues, but the 
notice of disagreement received in August 2004 only listed 
the issue of bilateral hearing loss.  A statement of the case 
was issued in December 2005, and a substantive appeal was 
received in February 2006.  


FINDING OF FACT

Bilateral hearing loss is not currently shown.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2004.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, 
the veteran is not prejudiced by the failure to provide him 
that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains a report of VA examination 
performed in April 2005.  The examination report obtained is 
fully adequate; it is thorough and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

The veteran has claimed entitlement to bilateral hearing loss 
due to exposure to heavy equipment and demolitions during 
active service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Medical Examination for entrance purposes 
dated in September 1999 reflects that the veteran's ears were 
clinically evaluated as normal.  A Report of Medical History 
reveals that the veteran reported a history of ear trouble, 
however, it was noted in the Report of Medical History that 
the history of ear trouble consisted of an ear infection in 
1995 which had no recurrence.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
0
0
0


A service audiological examination was performed in October 
1999.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
5
5
5
5

Another service audiological examination was performed in 
December 2000.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
-5
0
-5
LEFT
5
5
5
5
15

Another service audiological examination was performed in 
February 2002.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
5
5
0
5
0

Another service audiological examination was performed in 
June 2003.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
10
20
LEFT
15
10
5
10
15

The veteran underwent a VA examination in April 2005.  He 
reported a positive history of noise exposure in the service, 
including heavy equipment with hearing protection worn and 
exposure to demolitions during 6 months of service in Iraq 
with no hearing protection worn.  He denied any other 
excessive noise exposure.  

Speech recognition testing showed scores of 100 percent for 
both ears.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
10
10

The examiner noted that puretone thresholds revealed 
bilateral hearing within normal limits.  Speech Reception 
Thresholds were in agreement with Pure Tone Averages.  Word 
recognition was excellent bilaterally.  Tympanometry was 
within normal limits bilaterally.  The examiner found hearing 
to be within normal limits.  

With respect to the veteran's contention that he has 
bilateral hearing loss, the Board notes that there is no 
evidence of a diagnosis of bilateral hearing loss.  In this 
regard, the Board notes the opinion of the VA examiner who 
made no diagnosis of bilateral hearing loss.  Furthermore, 
the Board notes that there is no evidence that the veteran 
exhibited hearing loss during service.  In this regard, the 
Board notes that the veteran underwent 5 audiological 
examinations in service and at no point in those examinations 
did auditory thresholds reach the level considered to be 
evidence of impaired hearing for disability purposes.  38 
C.F.R. § 3.385.  Accordingly, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has bilateral hearing loss related to service.  The 
Board also notes here that the record does not include any 
competent evidence of bilateral hearing loss within one year 
of discharge. 

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.


ORDER

Service connection for bilateral hearing loss is not 
warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


